Citation Nr: 0210492	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  97-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
March 1980, from October 1983 to April 1987, and from 
December 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim of entitlement to 
service connection for pseudofolliculitis barbae and 
determined that new and material evidence sufficient to 
reopen a service connection claim for pes planus had not been 
submitted.  The veteran subsequently perfected this appeal.

In October 1999, the Board remanded this case for additional 
development.  A July 2000 rating decision granted service 
connection for pseudofolliculitis barbae.  As service 
connection has been granted, this issue is no longer before 
the Board.  The case has since returned to the Board.


REMAND

In July 1999, a videoconference hearing was held before a 
member of the Board.  In August 2002, the veteran was 
notified that the Board member who conducted his hearing is 
no longer employed by the Board.  The veteran was further 
notified that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, the veteran responded indicating that he wants 
a hearing before a member of the Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




